DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
At the outset, there is no power of attorney available in this application.

 Specification
The following title is suggested: the replacement of “Aparatus” with --Apparatus-- (misspelling).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title; 2) uses phrasing which can be implied (“The disclosure presented herein…”); and 3) “is door-mounted” should be corrected to --is a--.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: it is believed that the term “relief” is intended to reference a “relief cut,” and should be corrected. If it is not intended to reference a relief cut, then clarification is required. Appropriate correction is required.

 Claim Objections
Claims 1, 9, & 12 are objected to because of the following informalities:
for Claim 1 - the term “can” should be replaced with suitable --configured to-- language, such that it is clear that the abrasive sheet must be inserted through a slot formed between the top wall and back board and into the interior of the device.
for claims 9 & 12 - MPEP § 608 states that “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Lamstein (US 2006/0137623).
For Claim 1, Lamstein discloses a canine self-grooming device (wherein the device of Lamstein is capable of use by a canine, as well as any other domesticated animal) comprising: 
an abrasive sheet (14) having a front face (top) and a back face (bottom), said front face being substantially covered by an abrasive material (sisal, for example, as disclosed in [0020]), 
a backer board (29) having top, left, right, and bottom edges, a front face, and a back face (as illustrated in Fig. 2 and the accompanying description found in [0017] for example), said backer board being adapted for affixation to a lower interior portion of a standard household door (via suction cups 25-28, [0023]), and 
a front frame (top 12 & sidewalls 30-33) comprising top, left, right, and bottom members joined at their ends to form a rectangular frame having a central opening (13, [0018]) and outer edges (bottom of each sidewall 30-33), said front frame left, right, and bottom members being joined at corresponding outer edges to said backer board along said corresponding backer board edges (Fig. 1), said front frame members being relieved from said backer board proximal to said central opening forming a receptacle adapted to receive and retain said abrasive sheet (a 
For Claim 2, Lamstein discloses the device of claim 1, and Lamstein further discloses further comprising: a fastening means (suction cups 25-28) adapted to affix said backer board to said door (each suction cup is capable of pulling suction against a door, for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lamstein as applied to claim 1 above, and further in view of Smith (US 5,379,552).
For Claim 3, Lamstein discloses the device of claim 1.
Lamstein is silent to further comprising: a portion of double-sided adhesive mounting tape adhered to said back face of said backer board.
Smith, like prior art above, teaches a scratcher device (title, figures) further comprising double-sided adhesive mounting tape adhered to the back of the device (as described in Column 2, lines 47-64 & Col. 4, lines 58-61).

For Claim 4, Lamstein discloses the device of claim 1.
Lamstein is silent to further comprising: a plurality of fasteners for fastening the back surface of the backer board to the surface of a door.
Smith, like prior art above, teaches a scratcher device (title, figures) further comprising a plurality of fasteners for fastening the back surface of the backer board to the surface of a door (as described in Column 2, lines 47-64 & Col. 4, lines 58-61; note that Fig. 3 illustrates 4 sections of element 14, tape).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lamstein with several sections of double sided tape as taught by Smith, in order to mount this communication technique for domesticated animals (note Column 2, Smith for such discussion).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lamstein as applied to claim 1 above, and further in view of Lipscomb (US 2013/0206079).
For Claim 5, Lamstein discloses the device of claim 1.
Lamstein is silent to wherein said abrasive sheet is sandpaper.
Lipscomb, like prior art above, teaches an animal scratching device (title, disclosure), further comprising wherein said abrasive sheet is sandpaper [0027].

For Claim 6, the above-modified reference teaches the device of claim 5, and Lipscomb further teaches wherein said sandpaper has a grit number between 20 and 320 (80-150 grit size, found in [0027], meeting the range of the claim limitation).
For Claim 7, the above-modified reference teaches the device of claim 6, and Lipscomb further teaches wherein said sandpaper has an abrasive of garnet, emery, aluminum oxide, silicon carbide, zirconia alumina, or ceramic alumina [0027].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lamstein as applied to claim 1 above, and further in view of Daley (US 2006/0057336).
For Claim 8, Lamstein discloses the device of claim 1.
Lamstein is silent to wherein said abrasive material is pumice stone.
Daley, like prior art above, teaches a nail care device (title) further discussing the functional equivalence of nail files and pumice stone for grooming [0007-8].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lamstein with pumice stone as taught by Daley, in order to provide another exchangeable scraping and buffing feature to the device.

Claims 9, 11, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lamstein, Diep (US 6,205,955) and Wilks (US 8,065,977).
For Claim 9, Lamstein discloses the canine self-grooming device (wherein the device 10 of Lamstein is capable of use by a canine, or any domesticated animal) comprising: 
a rectangular abrasive sheet (14, Fig. 1) having a height, a width, a thickness, a front face (top) and a back face (bottom), said front face being substantially covered by an abrasive material (sisal, for example, as disclosed in [0020]), 
a rectangular backer board (29, Figs. 1 & 2) having top, left, right, and bottom edges, a front face (top, Fig. 2), and a back face (bottom), and 
a rectangular front frame (top 12 & sidewalls 30-33) comprising top, left, right, and bottom members joined at their ends to form a rectangular frame having a central opening (13, [0018]) and outer edges (bottoms of sidewalls 30-33), said front frame left, right, and bottom members being joined to said backer board along corresponding of said front frame edges to said corresponding backer board edges (as evident by Figs. 1 & 2), said front frame members being relieved from said backer board proximal to said central opening forming a receptacle having a height, width, and thickness (a receptacle formed in the interior space of the device, the insert being put into the shell receptacle via 33, [0020]), said receptacle being adapted to receive and retain said abrasive sheet (Fig. 1), said receptacle extending through the extent of said front frame top member forming a slot (opening covered by 33) between said front frame top member and said backer board front face (Fig. 1), said receptacle height, width, and depth having dimensions that are larger than the corresponding dimensions of said abrasive sheet (in order for the abrasive members 19 & 21 to be inserted to the device, the shell 11 must be larger than the insert), said central opening having a height and width wherein said central opening height and 
Lamstein is silent to said top and bottom edges being between 12 and 36 inches in length, said left and right edges being between 20 and 36 inches in length, said receptacle thickness being between .020 inches and .375 inches.
Wilks, like prior art above, teaches a scratcher device (title, figures), further comprising top and bottom edges being between 12 and 36 inches in length, and left and right edges being between 20 and 36 inches in length (a length of 24 inches and a width of 24 inches, Col. 3, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lamstein with the dimensions of top and bottom edges being between 12 and 36 inches in length, and left and right edges being between 20 and 36 inches in length, as taught by Wilks, in order to provide a useful size for domesticated animals, and since such a modification would have involved a mere change in the size of a component. 
Diep discloses a scratcher device (title, disclosure), further comprising a receptacle thickness being between .020 inches and .375 inches (the device is between 1/8 and 3/8 inches, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the dimensions of the receptacle of Lamstein as being between .020 inches and .375 inches thick as taught by Diep, in order to provide enough sturdiness to the device to resist scratching and improve longevity, but also to provide a small footprint to not take up too much room in the home, for example.

For Claim 11, the above-modified reference teaches the device of claim 9, and Lamstein further discloses further comprising: a means for affixing said backer board to a standard door (the suction cups 25-28 are configured to pull suction against a door, for example).
For Claim 12, the above-modified reference teaches the device of claim 9 and Wilks further teaches wherein said top and bottom edges are between 24 and 34 inches in length (note the discussion of 24 inches in Column 3). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lamstein in view of Wilks and Diep as applied to claim 9 above, and further in view of Smith.
For Claim 10, the above-modified reference teaches the device of claim 9.
The above-modified reference is silent to further comprising: a plurality of portions of double-sided adhesive mounting tape adhered to said back face of said backer board and adapted to adhere to a surface of a standard door.
Smith, like prior art above, teaches a scratcher device (title, figures) further comprising a plurality of portions of double-sided adhesive mounting tape adhered to the back face of backer board (as described in Column 2, lines 47-64 & Col. 4, lines 58-61) and adapted to adhere to a surface of a standard door (tape, by definition is designed to adhere, meeting the claim language).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with double sided tape 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to the further discussion in Daley of abrasive articles mounted to foam for use in grooming in the abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  
The examiner can normally be reached on M-F 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642